[Cite as Pruitt v. Cook, 137 Ohio St.3d 296, 2013-Ohio-4734.]




                              PRUITT v. COOK, WARDEN.
          [Cite as Pruitt v. Cook, 137 Ohio St.3d 296, 2013-Ohio-4734.]
Habeas corpus—Res judicata and prior opportunity for appeal preclude relief—
        Cause dismissed.
   (No. 2013-0341—Submitted October 22, 2013—Decided October 30, 2013.)
                                   IN HABEAS CORPUS.
                                _____________________
        Per Curiam.
        {¶ 1} Kenneth Pruitt asserts that he is being unlawfully detained because
the Ohio Department of Rehabilitation and Correction and Warden Brian Cook
are ignoring the jail-time credit awarded him by the trial court in his criminal case
on February 17, 2011. However, the February 17 entry was in error and corrected
by another entry on February 18, 2011.
        {¶ 2} Pruitt could have, but did not, appeal the second entry.           He
therefore had an adequate remedy in the ordinary course of law, precluding a writ
of habeas corpus. He has filed a previous habeas action, precluding a second
petition. And on the merits, he relies on a statute that does not apply to reducing
his period of confinement. We therefore dismiss the cause.
                                           Facts
        {¶ 3} On July 28, 2010, Pruitt pled guilty to various drug and weapons
offenses and was sentenced to five years in prison. He filed a motion for credit
for time served on August 11, 2010, in which he stated that his credit should total
approximately 1,500 days. The trial court awarded him 11 days of credit. On
September 22, 2010, the trial court resentenced Pruitt to properly notify him of
postrelease control.     In December, Pruitt filed a motion to clarify the entry
granting the motion for jail-time credit, asking for 1,511 days of credit. The trial
                            SUPREME COURT OF OHIO




court issued an order on February 17, 2011, granting 1,530 days of jail-time
credit. However, the next day the court issued a corrected entry stating that the
February 17 entry had been inadvertent and set it aside. The court then granted
Pruitt 553 days of jail-time credit as of the September 22, 2010 resentencing.
       {¶ 4} On September 30, 2011, the First District Court of Appeals
affirmed Pruitt’s convictions but remanded because the possession and trafficking
charges were allied offenses and should have been merged at sentencing. State v.
Pruitt, 1st Dist. Hamilton No. C-100587, 2011-Ohio-4948. On remand, the trial
court dismissed some of the charges and resentenced him to concurrent five-year
sentences for the remaining offenses and granted him 964 days of jail-time credit
as of that date, November 7, 2011.
       {¶ 5} Pruitt filed a petition for a writ of mandamus in this court,
challenging the February 18, 2011 entry—claiming that it was forged—on March
7, 2012. We dismissed it on May 9, 2012. Pruitt v. Ohio Dept. of Rehab. &
Corr., 131 Ohio St.3d 1536, 2012-Ohio-2025, 966 N.E.2d 891.
       {¶ 6} On June 5, 2012, Pruitt filed a petition for a writ of habeas corpus
in the Pickaway County Court of Common Pleas, arguing that he was entitled to
1,530 days of jail-time credit. Pruitt argued that the February 18, 2011 entry was
without legal effect and that he should have been released on May 23, 2011. The
court granted the warden’s motion to dismiss, finding that Pruitt had had an
adequate remedy by appeal and that he had not attached current commitment
papers. The Fourth District Court of Appeals dismissed the appeal. Pruitt v.
Cook, 4th Dist. Pickaway No. 12CA22 (Dec. 21, 2012).
       {¶ 7} Meanwhile, the First District Court of Appeals reversed the trial
court in Pruitt’s direct appeal and remanded to correct the sentencing entry to
properly notify Pruitt of postrelease-control obligations and to reflect that he was
serving a five-year sentence for having weapons under a disability. State v.
Pruitt, 1st Dist. Hamilton No. C-110768 (Aug. 3, 2012). On October 4, 2012, the



                                         2
                                January Term, 2013




trial court issued a new entry notifying him of postrelease-control obligations and
properly reflecting his sentence for having weapons under a disability. He was
once again given 964 days of credit for all additional time served as of November
7, 2011. Pruitt did not appeal that entry. Pruitt had also filed motions to correct
his jail-time credit with the trial court, requesting that the original 1,530 days be
restored. The trial court denied the motions, and the First District affirmed. State
v. Pruitt, 1st Dist. Hamilton No. C-120092 (Aug. 29, 2012).
       {¶ 8} Pruitt filed this petition for a writ of habeas corpus, again arguing
that he is entitled to the jail-time credit awarded him in the February 17, 2011
entry, not that awarded in the February 18, 2011 entry. He argues that the
February 17 entry was a final, appealable order not appealed by either side and
that he should have been released on May 23, 2011. The court issued the writ and
ordered a return. 135 Ohio St.3d 1411, 2013-Ohio-1622, 986 N.E.2d 28.
                                      Analysis
       {¶ 9} For the following reasons, the court dismisses the action. First,
habeas is not a substitute for appeal or other remedy in the ordinary course of law
such as postconviction relief. State ex rel. Jackson v. McFaul, 73 Ohio St.3d 185,
186, 652 N.E.2d 746 (1995). Pruitt could have appealed the February 18, 2011
entry, which set aside the February 17, 2011 entry. Indeed, he made the two
entries the subject of numerous proceedings, including at least one mandamus
action and one motion and appeal. Because he had alternate remedies, this habeas
action is properly dismissed. State ex rel. Massie v. Rogers, 77 Ohio St.3d 449,
450, 674 N.E.2d 1383 (1997), citing Thomas v. Collins, 74 Ohio St.3d 413, 413-
414, 659 N.E.2d 790 (1996).
       {¶ 10} Second, res judicata precludes Pruitt from filing successive habeas
petitions. Cool v. Turner, 135 Ohio St.3d 185, 2013-Ohio-85, 985 N.E.2d 462,
¶ 1, citing State ex rel. Harsh v. Sheets, 132 Ohio St.3d 198, 2012-Ohio-2368, 970
N.E.2d 926, ¶ 1. Because he has filed one previous habeas action raising the




                                         3
                            SUPREME COURT OF OHIO




same claims, on June 5, 2012, in the Pickaway County Court of Common Pleas,
he is precluded from bringing a second one here.
       {¶ 11} Third, Pruitt’s claim is clearly invalid on the merits. He based the
original request for 1,500 days of jail-time credit on a statute that does not apply
to his situation. R.C. 2945.71(E) requires that each day an accused is held in jail
in lieu of bail pending trial be counted as three days for purposes of calculating
when the accused should be brought to trial, not for purposes of reducing an
eventual prison term.
                                    Conclusion
       {¶ 12} For the foregoing reasons, we dismiss the cause.
                                                                  Cause dismissed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, KENNEDY, FRENCH, and
O’NEILL, JJ., concur.
       LANZINGER, J., concurs in judgment only.
                            _____________________
       Kenneth Pruitt, pro se.
       Michael DeWine, Attorney General, and Jerri L. Fosnaught, Assistant
Attorney General, for respondent.
                            _____________________




                                         4